Iitterica Decision#1447

Mates or

DE

Los

SANTOS

In Bond Cancellation Proceedings
A-11577528-9
Decided by District Director January 16, 1965
charge bond posted in behalf of aliens upon their
admission for permanent residence is warranted since, following their
departure from the United States, they appeared before the American Consul,
Santo Domingo, Dominican Republic, at which time they executed consular
certificates of identification, surrendered their alien registration cards,
executed sworn statements that they have abandoned their permanent residence in this country and plan to resume residence in the Dominican
Republic, and a check of the appropriate public welfare files reveals no
record of their having received assistance while in the United States.

Cane°Hatton of the public

This record relates to two aliens admitted to the United States
as permanent residents on January 31, 1959, upon the posting, on
January 19, 1959, of a bond that the aliens shall not become public
charges.
A request for cancellation of the bond was received from Mr. Carlos De Lns Santos, the obligor, who stated the bonded aliens were
departing the United States to return to their native country, the
Dominican Republic. The obligor was advised that since the permanent departure of the aliens had not been established it would be
necessary for them to appear before the nearest American Consul
abroad to execute a Consular Certificate of Identification, surrender
their alien resident cards, Form 1-151, and make a formal statement
attesting to their desire to abandon their permanent resident status
in the Ifnite,d States.
On November 23, 1964 notification was received that the bonded
aliens had complied with the above. Their alien registration cards
together with their sworn statements that they planned to resume
residence in the Dominican Republic and had abandoned their permanent residence in the United States were forwarded.to this office
by the American Embassy, Santo Domingo, Dominican Republic.
121

Interim Decision #1447
As the bonded aliens had resided in New York City since their
admission a request was made to The City of New York, Department
of Welfare, to ascertain whether they had received public assistance.
Information was received that a check of Public Welfare files revealed no record of assistance having been granted.

It is concluded that the conditions of the , public charge bond
posted in behalf of the above-referenced aliens have been fulfilled.
ORDER: It is ordered that the public charge bond posted on
January 19, 1959 in behalf of Angela De Los Santos and Carlos De
Los Santos be and the same is hereby cancelled.

122

